        Case 1:19-cv-00976-LJO-JLT Document 29 Filed 12/08/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DERRICK L. JOHNSON,                              )   Case No.: 1:19-cv-00976-LJO-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DISREGARDING PETITIONER’S
                                                      )   MISCELLANEOUS MOTION
13          v.                                        )
                                                      )   (Doc. 27)
14   SCOTT KERNAN, et al.,
                                                      )
15                  Respondents.                      )
                                                      )
16                                                    )

17          On December 4, 2019, the Court dismissed this case due to the Petitioner’s failure to comply

18   with court orders and to prosecute the action. (Doc. 14.) Petitioner appealed to the Ninth Circuit, and

19   on April 8, 2020, the appeal was dismissed for failure to prosecute. (Docs. 18, 21.) Petitioner again

20   filed a miscellaneous motion on December 3, 2020. (Doc. 27.) However, this case is closed. Petitioner

21   is again advised that no further filings will be entertained in this case. (Doc. 26.) Therefore,

22   Petitioner’s motion is DISREGARDED, and no further filings will be accepted in this case.

23
24   IT IS SO ORDERED.

25      Dated:     December 7, 2020                             /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28
